943 F.2d 6
UNITED STATES of America, Plaintiff-Appellee,v.Terry James PIERRE and Otis Harris, III, Defendants-Appellants.
No. 90-8273.
United States Court of Appeals,Fifth Circuit.
Sept. 16, 1991.

Kenneth D. DeHart, Alpine, Tex.  (Court-appointed), for Pierre.
Charles Louis Roberts, El Paso, Tex., for Harris.
W.W. Torrey, LeRoy Morgan Jahn, Asst. U.S. Attys., Ronald F. Ederer, U.S. Atty., San Antonio, Tex., for plaintiff-appellee.
Appeals from the United States District Court for the Western District of Texas;  Lucuis D. Bunton, III, Chief Judge.
(Opinion May 21, 1991, 5 Cir., 1991, 932 F.2d 377)
Before CLARK, Chief Judge, POLITZ, KING, GARWOOD, JOLLY, HIGGINBOTHAM, DAVIS, JONES, SMITH, DUHE, WIENER, BARKSDALE, and EMILIO M. GARZA, Circuit Judges.*

BY THE COURT:

1
A majority of the Judges in active service, on the Court's own motion, having determined to have this case reheard en banc,


2
IT IS ORDERED that this cause shall be reheard by the Court en banc with oral argument on a date hereafter to be fixed.   The Clerk will specify a briefing schedule for the filing of supplemental briefs.



*
 Judge Alvin B. Rubin was a member of the panel that decided this case but died subsequent thereto on June 11, 1991